                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:16-CV-701-DCK

 MARSHALL O. LOWERY,                                   )
                                                       )
                 Plaintiff,                            )
                                                       )
     v.                                                )        ORDER
                                                       )
 UNITED STATES OF AMERICA,                             )
                                                       )
                 Defendant.                            )
                                                       )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding scheduling concerns.

The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate. After careful consideration of the docket of this case, and the

undersigned’s calendar, it appears that postponement of the current trial setting is necessary.

          IT IS, THEREFORE, ORDERED that the trial of this matter shall be moved to the

undersigned’s civil term beginning May 20, 2019.

          IT IS FURTHER ORDERED that the parties shall appear for a final pretrial conference

on May 13, 2019 at 2:00 p.m. in Courtroom # 2-2.

          SO ORDERED.


                                             Signed: February 19, 2019
